IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NATURE'S WAY NURSERY OF               NOT FINAL UNTIL TIME EXPIRES TO
MIAMI, INC.,                          FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Petitioner,
                                      CASE NO. 1D17-4770
v.

FLORIDA DEPARTMENT OF
HEALTH, OFFICE OF MEDICAL
MARIJUANA USE,

     Respondent.
___________________________/

Opinion filed December 7, 2017.

Emergency Petition for Writ of Mandamus -- Original Jurisdiction.

Angela D. Miles and Donna Blanton of the Radey Law Firm, Tallahassee, for
Petitioner.

Eduardo S. Lombard, W. Robert Vezina, III, and Megan S. Reynolds of Vezina,
Lawrence & Piscitelli, P.A., Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

LEWIS and M.K. THOMAS, JJ., CONCUR. WOLF, J., DISSENTS WITHOUT
OPINION.